Citation Nr: 0025879	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  00-12 743	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The issue of the reasonableness of attorney fees charged by 
the claimant's attorney for his services rendered to the 
veteran was raised on motion by the attorney.  See 38 
U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.609(i) (1999).  The attorney claims, in essence, that he 
and the veteran entered into a fee agreement with fees for 
legal services contingent upon the awarding of past-due 
benefits.  He asserts that after the veteran was awarded 
past-due benefits, the Department of Veterans Affairs (VA) 
Regional Office (RO) did not withhold 20 percent of the past-
due benefits prior to making payment to the veteran, and the 
result was the payment of 100 percent of past-due benefits to 
the veteran.  The evidence shows that the attorney sought 
assistance from the RO in obtaining the claimed 20 percent of 
past-due benefits.  However, the RO informed the attorney 
that based on a 1992 precedent opinion from VA Office of 
General Counsel, VAOPGCPREC 27-92 (March 1993), VA had no 
legal authority to pay attorney fees, notwithstanding VA's 
failure to withhold 20 percent of past due benefits paid to 
the veteran.      

In his motion to the Board, the attorney requests that the 
Board determine (1) the amount, and the accuracy of the 
amount, of past-due benefits actually paid to the veteran; 
(2) whether the RO has withheld a contingent fee; (3) whether 
the fee agreement is reasonable.  The attorney requests 
further that the Board, if it finds that the fee agreement is 
reasonable, award the attorney fees as provided for in the 
agreement.  Under current VA regulations, the only issue 
raised by the attorney that the Board may address by original 
jurisdiction on a motion by the attorney is the 
reasonableness of the fee agreement.  See 38 C.F.R. 
§ 20.609(i) (1999); see also Scates v. Gober, No. 97-0875 
(U.S. Vet. App. August 14, 2000).  Therefore, this decision 
is limited to the issue of the reasonableness of the attorney 
fee agreement.  The Board notes that the attorney has also 
filed a notice of disagreement with the RO regarding his 
eligibility for payment of attorney fees from past due 
benefits.  However, that issue is not before the Board, and 
the Board will limit its adjudication in this decision to the 
attorney's motion to assess the reasonableness of the 
attorney fee agreement, as discussed.    


FINDINGS OF FACT

1.  In a decision dated August 25, 1995, the Board found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia.

2.  The notice of disagreement that preceded the Board's 
August 1995 decision was received by the RO in February 1992.

3.  The attorney and the veteran entered into a fee agreement 
in November 1995.


CONCLUSIONS OF LAW

1.  The criteria for charging a fee for services for 
representation related to the issue of entitlement to service 
connection for schizophrenia are met.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) (1999).

2.  A contingency fee of 20 percent of past-due benefits for 
services rendered on the veteran's behalf for representation 
before VA and the Board in connection with the claim of 
entitlement to service connection for schizophrenia is 
reasonable.  38 U.S.C.A. § 5904(c)(2) (West 1991 & Supp 
2000); 38 C.F.R. § 20.609(e), (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
In determining the reasonableness of the attorney's fee, 
there are two questions before the Board.  The first is the 
attorney's ability to charge a fee, that is, whether he has 
met the requirements of 38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 20.609(c) (1999).  The second is 
whether the fee is, in fact, reasonable.  See 38 C.F.R. 
§ 20.609(e) (1999).

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(c) (1999).  These criteria are:  1) promulgation by 
the Board of a final decision with respect to the issue or 
issues involved; 2) the notice of disagreement (NOD) which 
preceded the Board decision with respect to the issue or 
issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

Factors to be considered in evaluation the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following:  (1)  The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved. 

In a December 1991 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a nervous condition.  In February 
1992, the veteran filed a NOD with this rating decision.  In 
a decision dated August 25, 1995, the Board found that new 
and material evidence had not been submitted to reopen the 
veteran's service connection claim for a psychiatric 
disorder.  This decision is a final decision by the Board.  
The record also contains an attorney fee agreement, signed by 
the attorney and the veteran, dated in November 1995.  The 
evidence shows that after retaining the services of the 
attorney the veteran appealed the Board's August 1995 
decision to the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter "the 
Court").  The Court vacated the Board's August 1995 decision 
in February 1997 and remanded the case for further 
adjudication consistent with that Court decision.  
Subsequently, a December 1997 Board decision granted service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, for which the RO assigned a 70 percent 
disability rating in a February 1998 rating decision, 
effective September 9, 1991.  After an appeal of this 70 
percent rating to the Board, where the case was remanded in 
September 1999 for further evidentiary development, the RO 
granted a 100 percent rating in a December 1999 rating 
decision, effective September 9, 1991.  The veteran was thus 
awarded past-due benefits.  The evidence shows that the 
attorney meets the prerequisites to charge a fee for his 
services before VA.  See 38 U.S.C.A. § 5904(c)(1) (West 1991 
& Supp. 2000); 38 C.F.R. § 20.609(c) (1999).  

The Board must then assess the factual reasonableness of the 
attorney fee agreement.  As previously stated, 38 C.F.R. § 
20.609(e), sets out some of the factors that need to be 
considered in determining the reasonableness of the attorney 
fees.  The Board notes that the attorney appealed the case to 
the Court, which is a factor in favor of the reasonableness 
of his fee.  Furthermore, the attorney was successful in 
convincing the Court to overturn the Board's August 1995 
decision; the Board subsequently granted service connection 
for schizophrenia in December 1997.  The attorney was also 
successful in obtaining for the veteran a 100 percent 
disability rating for his schizophrenia condition, based on a 
December 1999 rating decision, after the RO initially 
established a 70 percent rating following the Board's 
December 1997 grant of service connection.  Through, in part, 
the attorney's efforts, the veteran was awarded past-due 
benefits in the amount of $95,034.00, for the period from 
October 1, 1991 through December 31, 1999.  

The Board finds that the legal work performed by the attorney 
from November 1995 through December 1999, which required an 
appeal to the Court and resulted in a 100 percent disability 
rating and a significant past-due benefits award, lends much 
support to a finding of reasonableness of an attorney fee 
agreement.  The Board further notes that the November 1995 
fee agreement did not require an initial retainer fee and 
stipulates that the attorney's fee is contingent upon the 
award of past-due benefits, with that fee equaling 20 percent 
of past-due benefits.  38 C.F.R. § 20.609(f) states that fee 
agreements that call for no more than 20 percent of past-due 
benefits will be presumed to be reasonable.  The Board finds 
nothing in the evidence to rebut this presumption of 
reasonableness.  In fact, there is no evidence to even 
suggest that the attorney fee agreement in this case is 
unreasonable, based on the amount of work performed by the 
attorney, the level of appellate review for this claim, the 
successful results and amount of monetary award, and the 
percentage of the past-due benefits agreed upon by the 
parties to be paid to the attorney.  Thus, the Board finds 
that the statutory prerequisites for charging a veteran a fee 
for representation by an attorney are met for this claim, and 
that the November 1995 fee agreement is reasonable.  


ORDER

A fee may be charged for services rendered on the veteran's 
behalf before VA and the Board in connection with a claim of 
entitlement to service connection for schizophrenia.  As to 
such services, the fee called for in the November 1995 fee 
agreement is reasonable.  



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


